Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-10, 13, 16-18, 21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf et al. (U.S. Pub. No. 2018/0032383 A1) in view of Cuomo et al. .
Regarding claim 1, Surcouf teaches a system for providing an interface for a blockchain cloud service, comprising: 
a computer comprising at least one processor at which at least one instance of a container runtime service is deployed (a method of synthesizing transaction data is performed by one or more servers that configured to provide a plurality of application containers, the one or more servers include one or more processors, one or more non-transitory memories and one or more network interface, paragraph [0015], line 4-9; in some implementations, the first server 100a implements the first application container 102a, and the second server 100b implements the second application container 102b, alternatively, in some implementations, the same server 100 (e.g., the first server 100a) implements the first application container 102a and the second application container 102b,paragraph [0017], line 4-6; in various implementations, an application container 102 includes an entire runtime environment for an application, noted, the implementation of application container, which including runtime environment for an application, that is being interpreted as at least one instance of a container runtime service is deployed).
Surcouf does not explicitly disclose: the deployed container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository.
Cuomo teaches: the deployed container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository (the metrics defined may be 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the deployed container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository into transaction blockchain service of Surcouf.
Surcouf as modified by Cuomo further teach: 
wherein each of the plurality of containers comprise a library and a configuration (Surcouf teaches the runtime environment for an application includes the application and the dependencies of the application, an application container 102 includes system libraries, system tools, binaries, and/or configuration files that are utilized to execute the application, paragraph 
a plurality of distributed ledger components in the at least one instance of the deployed container runtime service (Surcouf teaches the network node generate and maintain a distributed ledger 112, in various implementations, the distributed ledger 112 stores (e.g., records) transactions (e.g., all the transactions) between the application containers 102, in some implementations, the distributed ledger 112 stores metadata associated with the application containers, for example, the distributed ledger 112 stores information that indicates when the application containers 102 are instantiated, paragraph [0019], line 4-5 and 10-17), each of the plurality of distributed ledger components running within a different container of the plurality of containers (Fig. 1 illustrate each distributed ledger running with different application container such as application container A and application container B), wherein a distributed ledger component of the plurality of distributed ledger components is provisioned as a blockchain cloud service (Surcouf teaches the network node generate and maintain a distributed ledger 112, in various implementations, the distributed ledger 112 stores (e.g., records) transactions (e.g., all the transactions) between the application containers 102, in some implementations, the distributed ledger 112 stores metadata associated with the application containers, for example, the distributed ledger 112 stores information that indicates when the application containers 102 are instantiated, paragraph [0019], line 4-5 and 10-17; the distributed ledger 112 refers to a data structure that includes various blocks, in some implementations, each block hold a batch of individual transactions, in some implementations, a block includes information linking the block to a previous block, for example, in some implementations, a block includes a hash of previous block, since the blocks in the distributed ledger 112 are linked to each other, in some 
Surcouf as modified by Cuomo do not explicitly disclose: the blockchain cloud service comprising: a peer container.
Ramesh Nagappan teaches: the blockchain cloud service comprising: a peer container  (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 1st line, container Peers- they are nodes that maintain the state and copy of a shared ledger).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the blockchain cloud service comprising: a peer container into transaction blockchain service of Surcouf.
Motivation to do so would be to include the blockchain cloud service comprising: a peer container to significantly reduce the risks of privacy and confidentiality breaches in sharing information and trusted business process collaboration without intermediaries (Ramesh Nagappan, first page, 2nd paragraph, line 9-10).
Surcouf as modified by Cuomo and Ramesh Nagappan do not explicitly disclose: maintaining, by the peer container, a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers.
Han teaches: maintaining, by the peer container, a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers (referring to FIG. 1, the network 100 includes a plurality of peer nodes used to validate the current web packages of identified sites, 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include maintaining, by the peer container, a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers into transaction blockchain service of Surcouf.
Motivation to do so would be to include maintaining, by the peer container, a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers to provide web search results which are verifiable via the blockchain may offer transparency into valid web pages and their availability when conducting a search (Han, Abstract).
Surcouf as modified by Cuomo, Ramesh Nagappan and Han further teach: 
an ordering container, wherein the ordering container orders transactions within the respective blockchain ledger (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 2nd bullet point, Ordering Service Nodes (Orderers) - all transactions from the network are received by the orderer and it orders and groups them and then packages the transactions and 
a chaincode container, wherein the chaincode container comprises a chaincode execution unit that encodes assets in the respective blockchain ledger (Ramesh Nagappan teaches chaincode (smart contract)- it holds state and ledger data by managing the lifecycle of transactions representing the business logic, rules, and policies executed within a transaction as agreed to by the participating member of a HyperLedger Fabric network, Chaincode defines endorsement policy and instantiates them and assign which peers need to endorse the transactions, page 2, 2nd paragraph, line 1-4); 
wherein each of the peer container, the ordering container, and the chaincode container are provisioned based upon the plurality of containers defined within the stack at the repository (Cuomo teaches a blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer, the analytics and blockchain datastore, containers, and processes are identified by the blockchain runtime by the user information the blockchain runtime what data for which the user would like to find patterns and trends, col. 8, line 13-19; in combination with peer container, the ordering container and the chaincode container being taught by Ramesh Nagappan (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 2nd bullet point; Fabric 1.0 section , 3rd numeric bullet, 1st line; page 2, 2nd paragraph, line 1-4), it teaches 
wherein the at least one instance of the deployed container runtime service is configured to receive an incoming call from a client application, the incoming call requesting an entry into the respective blockchain ledger (Surcouf teaches the first transaction module 104a determines to initiate a transaction with the second application container 102b, for example, in some implementations, a first externally owned account associated with the first transaction module 104a determines to initiate a transaction with a second externally owned account associated with the second application container 102b, in various implementations, the hey request 120 indicates that the first application container 102a has determined to complete one or more transaction with the second application container 102b, paragraph [0022], line 1-13, initiate a transaction with the second application container 102b, which is interpreted as receive an incoming call from a client application; the distributed ledger 112 is associated with one or more contract accounts, each of contract account include a set of executable instructions, in some implementations, the transaction data specifies a particular account, in such implementations, the executable instructions of the specified contract account are executed according to input parameters indicated by transaction data, since the distributed ledger 112 stores the transaction as blocks, completing transaction often includes adding new blocks to the distributed ledger paragraph [0031], line 1-10, noted, as transaction completion by adding new blocks to the distributed ledger, which interpreted as the incoming call requesting an entry into the blockchain ledger);
wherein the peer container comprises an endorser and a committer (Ramesh Nagappan teaches they are nodes that maintain the state and copy of a shared ledger.  Peers are rd numeric bullet, 1st bullet point while Han teaches if the page package is validated successfully 322, the ledger node votes to put it into the ledger, otherwise, the page package will be discarded 324, when multiple ledger nodes vote to put such information into the ledger, and a consensus is reach according to the consensus algorithm of underlying blockchain network, this package is accepted and saved in the ledger as a valid package, col. 5, line 10-18), and wherein the committer, upon approval, commits the requested entry to the respective blockchain ledger maintained by the peer container (Ramesh Nagappan teaches the Committing Peers (Committers) – They receive blocks from Orderer service, which already endorsed by the endorsing peers. The Committing peers ultimately commit the transactional state by adding the blocks to the ledger. Before committal, the peers validate or invalidate the transaction by rd numeric bullet, 1st bullet point while Han teaches if the page package is validated successfully 322, the ledger node votes to put it into the ledger, otherwise, the page package will be discarded 324, when multiple ledger nodes vote to put such information into the ledger, and a consensus is reach according to the consensus algorithm of underlying blockchain network, this package is accepted and saved in the ledger as a valid package, col. 5, line 10-18).
Regarding claim 2, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the respective blockchain ledger is a Hyperledger fabric (Ramesh Nagappan teaches Hyperledger Fabric 1.0 allows to establish and deploys a ‘trusted member only’ blockchain which means everyone knows each other and their identities).
Regarding claim 5, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 1, further teach wherein upon receiving the incoming call, the requested entry into the respective blockchain ledger is persisted into the respective blockchain ledger within the at least one instance of the deployed container runtime service (Surcouf teaches the first transaction module 104a determines to initiate a transaction with the second application container 102b, for example, in some implementations, a first externally owned account associated with the first transaction module 104a determines to initiate a transaction with a second externally owned account associated with the second application container 102b, in various implementations, the key request 120 indicates that the first application container 102a has determined to complete one or more transaction with the second application container 102b, paragraph [0022], line 1-13, initiate a transaction with the 
Regarding claim 8, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the ordering container comprises an orderer that orders transactions within the respective blockchain ledger (Ramesh Nagappan, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 2nd bullet point, Ordering Service Nodes (Orderers) - all transactions from the network are received by the orderer and it orders and groups them and then packages the transactions and creates blocks, the orderer service delivers blocks to the committing peers allowed to be part of a Channel, the orderer services do not review transaction information, the orderer makes guaranteed atomic delivery of blocks to committing peers on the channel, the orderer supports multiple channels using a publish/subscribe messaging system (based on Apache Kafka and Zookeeper), the ordered provides a practical Byzantine Fault tolerance for failures without a single-point of failure); and wherein the chaincode container is started by the peer container and communicates with the peer container to perform encoding of transactions in the respective blockchain ledger nd paragraph, line 1-4; the endorsing peers take up the role of endorsing transactions before it is ordered and committed as per the policy defined in Chaincode, the client application creating the transaction and sends it to endorsing peers as per the policy in chaincode, the endorsement policy is instantiated at the chaincode of the client application and forwarded to the endorsing peers, the endorsing peer evaluates and validates the transaction and produces an endorsement signature and then returns it to the application, there may be one or more pre-specified set of endorsing peers involved as per the endorsement policy, the transaction is evaluated and declared valid only if it has been endorsed by the endorsing peers as per policy, HyperLedger Fabric 1.0 section , 3rd numeric bullet, 1st bullet).
As per claims 9, 17 and 25, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 10, 18 and 26, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
As per claims 13, 21 and 29, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 5 and are similarly rejected.
As per claims 16 and 24, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 8 and are similarly rejected.
Regarding claim 30, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 25, further teach wherein upon persisting .
Claims 3, 11, 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf et al. (U.S. Pub. No. 2018/0032383 A1) in view of Cuomo et al. (U.S. Patent No. 10,452,998 B2), Ramesh Nagappan (“Unpacking HyperLedger Fabric 1.0 – Under the hood of a Permissioned Blockchain”; dated: July 07, 2017; http://websecuritypatterns.com/blogs/2017/07/07/unpacking-hyperledger-fabric-1-0-under-the-hood-of-a-permissioned-blockchain/) and Han et al. (U.S. Patent No. 10,691,763 B2), further in view of Chen et al. (U.S. Pub. No. 2018/0343111 A1).
Regarding claim 3, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the at least one instance of the deployed container runtime service is associated with a front end load balancer; and wherein the incoming call, prior to being received at the at least one instance of the container runtime service, is passed through the front end load balancer.
Chen teaches:
 wherein the at least one instance of the deployed container runtime service is associated with a front end load balancer (paragraph [0015], paragraph [0016], paragraph [0028]-[0029], load balancer performs load balancing service that operate in conjunction with PaaS [platform as service] system to support distributed ledger, which is equivalent to wherein the at least one instance of the container runtime service is associated with a front end load balancer); 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the at least one instance of the deployed container runtime service is associated with a front end load balancer; and wherein the incoming call, prior to being received at the at least one instance of the deployed container runtime service, is passed through the front end load balancer into blockchain cloud service of Surcouf and Ramesh Nagappan.
Motivation to do so would be to include wherein the at least one instance of the deployed container runtime service is associated with a front end load balancer; and wherein the incoming call, prior to being received at the at least one instance of the deployed container runtime service, is passed through the front end load balancer to address issue with geographically dispersed nodes can lead to inefficiencies that may adversely affect network bandwidth and severely impact system performance (Chen, paragraph [0014], line 11-13).
As per claims 11, 19 and 27, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 3 and are similarly rejected.
Claims 4, 6-7, 12, 14-15, 20, 22-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf et al. (U.S. Pub. No. 2018/0032383 A1) in view of Cuomo et al. (U.S. Patent No. 10,452,998 B2), Ramesh Nagappan (“Unpacking HyperLedger Fabric 1.0 – Under .
Regarding claim 4, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly teach the client application is one of a fabric software development kit (SDK) client, a representational state transfer (REST) client, and a fabric membership SDK client.
Hofman teaches the client application is one of a fabric software development kit (SDK) client, a representational state transfer (REST) client, and a fabric membership SDK client (page 5, section 3.2, page 6, line 1-27, interacting with blockchain, Hyperledger Fabric exposes a REST API [application Programming Interface] using gRPC [Procedure Call frame worked developed by Google], which is equivalent to wherein communication within the at least one instance of the container runtime service comprises gRPC (Google Remote Procedure Calls)).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the client application is one of a fabric software development kit (SDK) client, a representational state transfer (REST) client, and a fabric membership SDK client into blockchain cloud service of Surcouf and Ramesh Nagappan.
Motivation to do so would be to include the client application is one of a fabric software development kit (SDK) client, a representational state transfer (REST) client, and a fabric membership SDK client to allow for smart-contracts to define function-level access, meaning 
Regarding claim 6, Surcouf as modified by Cuomo, Ramesh Nagappan and Han teach all claimed limitations as set forth in rejection of claim 5, but do not explicitly disclose wherein communication within the at least one instance of the container runtime service comprises gRPC.
Hofman teaches: wherein communication within the at least one instance of the container runtime service comprises gRPC (Google Remote Procedure Calls) (page 5, section 3.2, page 6, line 1-27, interacting with blockchain using gRPC [Procedure Call frame worked developed by Google] which is equivalent to wherein communication within the at least one instance of the container runtime service comprises gRPC (Google Remote Procedure Calls)).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein communication within the at least one instance of the container runtime service comprises gRPC (Google Remote Procedure Calls) into blockchain cloud service of Surcouf and Ramesh Nagappan.
Motivation to do so would be to include wherein communication within the at least one instance of the container runtime service comprises gRPC (Google Remote Procedure Calls) to allow for smart-contracts to define function-level access, meaning only certain parties can execute functions within the smart-contract (Hofman, page 5, section 3.2).
Regarding claim 7, Surcouf as modified by Cuomo, Ramesh Nagappan, Han and Hofman teach all claimed limitations as set forth in rejection of claim 6, further teach wherein upon persisting the requested entry into the respective blockchain ledger within the at least one instance of the deployed container runtime service, a copy of the respective blockchain ledger, remote to the at least one instance of the container runtime service, is updated with the requested 
As per claims 6 12 and 20 and 28, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
As per claims 14 and 22, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
As per claims 15 and 23, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that cited references Surcoff, Cuomo, Nagappan do not teach “wherein the peer container maintains a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers” (page 13, first paragraph). Applicant further argues “the “stack” of Cuomo cannot be said to disclose or suggest a stack at a repository, where a plurality of containers, each comprising a library and a configuration, are defined within the stack”. Respectfully, it is noted that the newly cite reference Han teaches wherein the peer container maintains a respective blockchain ledger of a plurality of blockchain ledgers, each blockchain ledger being maintained by a different respective peer container of a plurality peer containers as further explained above. 
Cuomo teaches: the metrics defined may be deployed to a blockchain optimization function 122, which may determine which blockchain software stack to select, if any, and which a blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer, the analytics and blockchain datastore, containers, and processes are identified by the blockchain runtime by the user information the blockchain runtime what data for which the user would like to find patterns and trends, col. 8, line 13-19; in conjunction with the teaching of Surcouf  as the runtime environment for an application includes the application and the dependencies of the application, an application container 102 includes system libraries, system tools, binaries, and/or configuration files that are utilized to execute the application, paragraph [0017], line 12-16, noted, system libraries is interpreted as the library while configuration file is interpreted as configuration, which read on “a stack at a repository, where a plurality of containers, each comprising a library and a configuration, are defined within the stack” as claimed. Therefore the cited references discloses the limitations.
The rejections of claims 9, 17 and 25 are maintained for similar reasons.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168